Citation Nr: 1748368	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.  In March 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Further, there has not been substantial compliance with the Board's prior remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

In this regard, the Board remanded the case in March 2016 in order to obtain updated VA treatment records, attempt to verify the Veteran's claimed stressor involving witnessing the death of a friend during a training accident, and obtain an addendum opinion so as to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  While the AOJ substantially complied with the first two directives, the Board finds that the addendum opinion obtained in June 2017 did not substantially comply with the Board's remand orders.  Specifically, the Board directed the AOJ to obtain an addendum opinion that identifies all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria.  In this regard, the examiner was requested to specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In addressing such inquiry, the examiner was directed to consult the claims file in order to determine whether the Veteran's claimed stressor involving witnessing his friend's death during an amphibious vehicle accident had been verified by the AOJ.  While incapable of independent verification, the examiner was also to indicate whether the alleged stress and anxiety the Veteran experienced during his training in Okinawa would satisfy the DSM-5's criteria of a traumatic event.  Further, the examiner was requested to indicate whether each currently diagnosed acquired psychiatric disorder other than PTSD was at least as likely as not related to the Veteran's military service, to include the stress and anxiety he experienced during his training in Okinawa.

In June 2017, the Veteran was afforded another VA examination, at which time PTSD and other specified depressive disorder were diagnosed.  The examiner found that the Veteran's PTSD was more likely than not a result of his identified military trauma stressor of witnessing his friend's death during an amphibious vehicle accident.  However, despite the AOJ's efforts, such stressor has not been verified and, consequently, service connection for PTSD based on such stressor may not be granted.  The Board's remaining inquiries, i.e., whether the alleged stress and anxiety the Veteran experienced during his training in Okinawa would satisfy the DSM-5's criteria of a traumatic event and whether any currently diagnosed acquired psychiatric disorder other than PTSD is at least as likely as not related to the Veteran's military service, to include the stress and anxiety he experienced during his training in Okinawa, were not addressed.  Therefore, a remand is necessary in order to obtain an addendum opinion on such matters.

Accordingly, the case is REMANDED for the following action:

1.  Forward the electronic file to the VA examiner who conducted the VA examinations in September 2010 and June 2017.  The record and a copy of this remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Following a review of the record, the examiner should address the following inquiries:

(A)  Please indicate whether the alleged stress and anxiety the Veteran experienced during his training in Okinawa would satisfy the DSM-5's criteria of a traumatic event for the purposes of rendering a diagnosis of PTSD.

(B)  If so, is it at least as likely as not that that the Veteran has a diagnosis of PTSD based on his alleged stress and anxiety he experienced during his training in Okinawa?

(C)  Is it at least as likely as not that the Veteran's diagnosed depressive disorder is related to his military service, to include the stress and anxiety he experienced during his training in Okinawa?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

